The point in this case is whether or not Chapter 18743, Special Acts of 1937, relating to Tenure Employment of Teachers in the public schools of Orange County, confers upon its beneficiaries such rights as are immunized from repeal or modification by the Due Process Clause, Fourteenth Amendment to the Federal Constitution and Sections 12 and 17, Declaration of Rights, Constitution of the State of Florida. It is admitted that Chapter 18743 was revised by House Bill 116, Acts of 1947, which is now in force, but there is no showing of an attempt to enforce it arbitrarily or capriciously.
The court below answered this question in the negative on the theory that Chapter 18743, Acts of 1937, did nothing more than declare the public policy of the state, in the matter of teacher tenure, there being nothing in the act to express an intent to create a legislative contract. The opulent terms of *Page 183 
the act touching this point amply support the chancellor's holding which is affirmed on authority of State of Indiana v. Brand, 303 U.S. 95, 82 L. ed. 685; State ex rel McKenna v. Milwaukee, 243 Wis. 324, 10 N.W.2d 155; Taylor v. Board of Education 31 Cal.App.2d 734, 89 P.2d 148.
Affirmed.
THOMAS, C. J., BUFORD, CHAPMAN, ADAMS, SEBRING and BARNS, JJ., concur.